Citation Nr: 1205048	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to further vocational and rehabilitation training under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.S.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001. 

This matter is before the Board of Veterans Appeals (Board) on appeal decision in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2010, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2006, the Veteran reapplied for Chapter 31 training, which was denied in May 2006, as he was notified by a VA Vocational Rehabilitation counselor that he did not qualify for vocational rehabilitation and employment service, but he could reapply if his situation changed.  The Veteran asserts that there has been a change in his level of disability.  In February 2010, the Board remanded the case in order to afford the Veteran VA examinations to determine the severity of his service-connected and nonservice-connected disabilities.  The purpose was to assess his functionality, both physical and mental, to determine whether or not he was able to perform work in the area for which he underwent Chapter 31 training.  

The Veteran was scheduled for VA examinations in February 2011, but the Veteran failed to report to the examinations.  In April 2011, the RO issued a supplemental statement of the case, which referred to the scheduled VA examinations for which the Veteran did not show.  




In August 2011, the Veteran's representative informed the Board that the Veteran had explained that he did not attend the VA examinations, because he did not receive notice of the examinations and that the Veteran was willing to attend any examination ordered by the Board, and he has requested that the examinations be rescheduled.  

As there is no documentation, pertaining to the notice to the Veteran of the scheduled VA examinations, the Board finds that there is good cause for the failure to attend the examinations and that the Veteran should be rescheduled.  38 C.F.R. § 3.655(a). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from January 2011.

2.  Schedule the Veteran for VA examinations relating to both his service-connected disabilities: lumbar strain, rated 20 percent; residuals of a left mandible fracture and right mandible degenerative joint disease, rated 10 percent, and allergic rhinitis, rated zero percent, and nonservice-connected depression, in order to assess more precisely his ability to function physically and mentally in the area for which he underwent Chapter 31 training, namely, entry level employment as a media coordinator or related occupation, requiring not more than a light level of physical exertion. 






3.  If the Veteran fails to report for the scheduled VA examinations, ensure that the fact is properly documented in the Veteran's file to include associating with the file any notification letter to the Veteran regarding the scheduling of the VA examinations and any of his responses.

4.  After the completion of the above development, readjudicate the claim for further vocational and rehabilitation training under Chapter 31 of Title 38, United States Code, applying 38 C.F.R. § 3.655, if applicable.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


